Exhibit 10.36

 
FOURTH
 
AMENDMENT TO EMPLOYMENT AGREEMENT


JEFFREY M. STAMPS, R.Ph (“Executive”), and OMNICARE MANAGEMENT COMPANY, a
Delaware corporation (the “Company”), hereby agree as follows:
 
1. Recitals.
 
(a) The Company and Executive have entered into an employment agreement, dated
June 1, 1999 (the “Employment Agreement”);
 
(b) The Company and Executive amended the Employment Agreement by mutual written
agreement on December 31, 2002, December 29, 2008 and April 11, 2009 (the “Prior
Amendments”); and
 
(c) The Company and the Executive wish to amend the Employment Agreement as set
forth below.
 
2. Amendments.
 
(a) Section 2.1 is hereby amended to increase Executive’s Base Salary to
$475,000 per annum effective with the payroll period beginning November 16,
2010.
 
(b) Section 2.4 is hereby amended to read as follows:
 
2.4           INCENTIVE COMPENSATION.  Executive shall be eligible to
participate in the Company’s Annual Incentive Plan for Senior Executive Officers
and such other bonus and annual incentive compensation plans as may be
maintained by the Company for its executives.  Beginning with the 2011 calendar
year, Executive shall have the opportunity to earn an annual target bonus of at
least 100% of Executive’s Base Salary.  Executive’s annual incentive
compensation and bonuses with respect to each calendar year shall be paid to the
Executive in the next following calendar year, on or before February 10 of such
following calendar year.
 
(c) A new Section 2.5 is added to read as follows:
 
2.5           LONG TERM INCENTIVE COMPENSATION.  Executive shall be eligible to
participate in the Company’s 2004 Stock and Incentive Plan or successor plan and
such other long term incentive compensation plans as may be maintained by the
Company for its executives, and to receive awards thereunder in such amounts and
on such terms as may be from time to time determined by the Compensation
Committee.
 
(d) Section 3.6 is hereby amended to read as follows:
 
3.6           CHANGE IN CONTROL ADJUSTMENTS.  The Executive will not be entitled
to any payment (including no tax gross-up) in respect of any taxes he may owe
pursuant to Section 4999 of the Internal Revenue Code.  In the event that any
Change in Control benefits or other benefits otherwise payable to the Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (ii) but for this Section 3.6, would be subject to the excise tax
imposed by Section 4999 of the Code, then any Change in Control benefits and
other benefits hereunder shall be either (x) delivered in full, or (y) delivered
as to such lesser extent which would result in no portion of such benefits being
subject to excise tax under Section 4999 of the Code, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income and
employment taxes and the excise tax imposed by Section 4999 of the Code (and any
equivalent  state or local excise taxes), results in the receipt by the
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.  Unless the Company and the Executive otherwise agree
in writing, any determination required under this Section 3.6 will be made in
writing by independent public accountants as the Company and the Executive agree
(the “Accountants”), whose determination will be conclusive and binding upon the
Executive and the Company for all purposes.  For purposes of making the
calculations required by this Section 3.6, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and the Executive agree to furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this provision.  The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this provision.  Any reduction in payments and/or
benefits required by this provision shall occur in the following order: (1)
reduction of cash payments; (2) reduction of vesting acceleration of equity
awards; and (3) reduction of other benefits paid or provided to the
Executive.  In the event that acceleration of vesting of equity awards is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant for the Executive’s equity awards.  If two or more equity
awards are granted on the same date, each award will be reduced on a pro-rata
basis.
 
(e) A new Section 7.12 is added to read as follows:
 
7.12           CLAWBACK.  Executive acknowledges and agrees that any
compensation paid or awarded to Executive in connection with his employment with
the Company shall be subject to any clawback requirements as set forth by law
and regulation.

3. General.
 
Except as previously changed by the Prior Amendment and as specifically amended
herein, the Employment Agreement will remain in full force and effect in
accordance with its original terms, conditions and provisions.
 
IN WITNESS WHEREOF, the parties have duly executive this amendatory agreement as
of December 7, 2010.
 
 
 EXECUTIVE
 
 
     OMNICARE MANAGEMENT COMPANY  
/s/ JEFFREY M. STAMPS
   
/s/ Erin E. Ascher
 
JEFFREY M. STAMPS, R.Ph
   
Erin E. Ascher
 
 
   
SVP, Human Resources
 